DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “wherein the discontinuously hydrophilic outer domain comprises a blend comprising a silicone-containing polymer and a hydrophilic polymer.” Because silicone is widely known as being hydrophobic, it is unclear if the silicone is part of the hydrophilic structure recited in claim 11 or if it is in addition to that structure. In other words, is there a separate hydrophobic domain in addition to the silicone-containing polymer and a hydrophilic polymer?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5 and 7-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0034972 A1 to Gough et al. (“Gough”).
As to claim 1, Gough discloses an electrochemical continuous glucose sensor configured for implantation in a host, the glucose sensor comprising: 
an electrode configured to measure a signal indicative of a glucose concentration of a host, wherein the signal comprises a glucose-related component and a non-glucose related component (see [0138] and [0140]); and 
a membrane covering at least a portion of the electrode, wherein the membrane is configured to reduce passage of an interfering species therethrough, whereby the non-glucose-related component of the signal is less than about 20% of the signal over a period of at least one day (see [0140] – the addition of cellulose acetate would inherently produce this effect; see MPEP 2112.01(I)); 
wherein the glucose sensor has a sensitivity to glucose of from about 25 pA/mg/dL to about 500 pA/mg/dL (see Fig 2).  
As to claim 2, Gough further discloses wherein the interfering species has an oxidation potential that overlaps with an oxidation potential of a measured species indicative of the concentration of the analyte (this is inherently true, see treatment of claim 1).  
As to claim 3, Gough further discloses wherein the measured species is a product of an enzymatic reaction between glucose and an enzyme and is measured by the electrode (see [0007]).  
As to claim 4, Gough further discloses wherein the membrane comprises a silicone- containing polymer (see [0050]).  
As to claim 5, Gough further discloses wherein the silicone-containing polymer is a polysiloxanes (see [0060]).  
As to claim 7, Gough further discloses wherein the silicone-containing polymer is a copolymer comprising a silicone segment and a polyurethane segment (see [0009]).  
As to claim 8, Gough further discloses wherein the membrane comprises a fluorocarbon-based material (see [0050]).  
As to claim 9, Gough further discloses wherein the non-glucose-related component is less than about 10 % of the signal over a time period of at least about one day (this is inherently true, see treatment of claim 1).
As to claim 10, Gough further discloses wherein the glucose sensor has a sensitivity to glucose of from about 25 pA/mg/dL to about 100 pA/mg/dL (see Fig 2).
As to claim 11, Gough further discloses wherein the glucose sensor comprises an enzyme configured to react with glucose (see [0007]).  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 12, 16-18 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0217966 A1 to Tapsak et al. (“Tapsak”).
As to claim 12, Tapsak discloses an electrochemical continuous glucose sensor configured for implantation in a host, the glucose sensor comprising: 
an electrode configured to measure a signal indicative of a glucose concentration of a host, wherein the signal comprises a glucose-related component and a non-glucose related component (see [0050]-[0051] – Examiner notes that the signal produced by the sensor inherently contains some noise and thus is formed of a glucose-related component and a non-glucose related component); and 
an enzyme-containing membrane covering at least a portion of the electrode, wherein the enzyme-containing membrane comprises an outer domain comprising a discontinuously hydrophilic surface, wherein the outer domain comprises at least about 5 wt. % of a hydrophilic component (see [0059] – A:B is 70:30 to 90:10), wherein the glucose sensor has a sensitivity to glucose of from about 25 pA/mg/dL to about 500pA/mg/dL (see the sensitivities provided in Fig 6).  
As to claim 16, Tapsak further discloses wherein the discontinuously hydrophilic outer domain comprises a polyurethane-based domain that has been surface-treated with a polymer containing hydrophilic moieties ([0050]-[0051]).
As to claims 17-18, Tapsak discloses wherein the outer domain comprises at least about 25 wt. % of a hydrophilic component (see [0059]).
As to claim 19-20, Tapsak discloses wherein the glucose sensor has a sensitivity to glucose of from about 25 pA/mg/dL to about 100 pA/mg/dL (see Fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapsak, as applied to claim 12 above, and further in view of US 5,777,060 A to Van Antwerp.
As to claim 13, Tapsak does not expressly disclose wherein the discontinuously hydrophilic outer domain comprises a blend comprising a silicone-containing polymer and a hydrophilic polymer. However, such blends were well known at the time the invention was made. For example, Van Antwerp discloses such blends (see col 7, ln 29-63). It would have been obvious to one of ordinary skill in the art to combine the teachings of Tapsak and Van Antwerp to provide the predictable result that is the fine tuning of the permeability characteristics of the membrane.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapsak, as applied to claim 12 above, and further in view of US 2004/0180391 A1 to Gratzl.
As to claim 14, Tapsak does not disclose wherein the membrane comprises a fluorocarbon-based material. However, Gratzl teaches that such materials can be used to regulate the sensitivity of a given biosensor ([0249]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Tapsak and Gratzl to provide this predictable result.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapsak, as applied to claim 12 above, and further in view of US 5,756,632 A to Ward.
As to claim 15, Tapsak fails to explicitly disclose wherein the hydrophilic polymer is a copolymer of poly(ethylene oxide) and poly(propylene oxide). However, Ward shows such polymers (see Table 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tapsak and Ward because Ward teaches that the polymers are ideal in enhancing the transport of glucose to the sensor.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gough, as applied to claim 4 above, and further in view of US 2005/0242479 A1 to Petisce et al. (“Petisce”)
As to claim 6, Gough fails to disclose wherein the silicone-containing polymer is a polycarbosiloxane. However, this is shown by Petisce (see [0200]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the sensor of Gough with the polycarbosiloxane of Petisce given that it was identified as a suitable membrane candidate material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791